COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §
 IN RE: SWIFT TRANSPORTATION
 COMPANY, INC.,                                  §              No. 08-09-00254-CV

               Relator.                          §        AN ORIGINAL PROCEEDING

                                                 §                IN MANDAMUS

                                                 §

                                                 §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Swift Transportation Company, Inc., asks this Court to issue a writ of mandamus

against the Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso County. Relator

has also requested temporary relief. To be entitled to mandamus relief, a relator must meet two

requirements. First, the relator must show that the trial court clearly abused its discretion. In re

Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator

must demonstrate he has no adequate remedy by appeal. Id. at 136. Based on the record before us,

we are unable to conclude that Relator is entitled to mandamus relief. Accordingly, we deny

mandamus relief. See TEX .R.APP .P. 52.8(a). Further, we deny the request for temporary relief. See

TEX .R.APP .P. 52.10.


                                              GUADALUPE RIVERA, Justice
September 30, 2009

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating